OF POLICE | F OR THE ‘CITY OF
BURLINGTON, VERMONT

JASON BELLAVANCE,
INDIVIDUALLY AND IN HIS \ ak oe
OFFICIAL CAPACITY ASAPOLICE =)

 

ro
hus oe
ae a
Fe =
a mi
‘a —
ar fi Lie
4 ——
Peet +
ae =} | i
ree 72 5
‘ j ri 1
vie
mel | ‘
|

a =r e
* Z 5 = . ?
. —

PT TOM IRS. 8 Ded ben Guat! VP _ (state te of our

position) for the University of Vermont, hereby accept service of the Subpoena in the above
captioned case. I understand that by accepting service I have waived the rights of the University

of Vermont to be served by a Sheriff, constable, or other officer of the Court, but have waived no

other rights.

Date: eNOS: aia Signature

 
